                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



TAMARAJ.1                                                    Case No. 2:17-cv-01386-CL
                                                                 OPINION & ORDER
              Plaintiff,

       vs.

COMMISSIONER OF SOCIAL SECURITY2 ,

              Defendant.


AIKEN, District Judge:

       Magistrate Judge Mark D. Clarke filed his Findings and Recommendation

("F&R") (doc. 28) on April 24, 2019. The matter is now before me. See 28 U.S.C. §




      1 In the interest of privacy, this opinion uses only the first name and the initial
of the last name of the non-governmental party in this case. Where applicable, this
opinion uses the same designation for a non-governmental party's immediate family
member.

      2
         Nancy A. Berryhill's term as the Acting Commissioner of the Social Security
Administration ended on November 17, 2017, and a new Commissioner has not
been appointed. The official title of the head of the Social Security Administration
("SSA") is the "Commissioner of Social Security." 42 U.S.C. § 902(a)(l). A "public
officer who sues or is sued in an official capacity may be designated by official title
rather than by name." Fed. R. Civ. P. 17(d). This Court, therefore, refers to
Defendant only as Commissioner of Social Security.


Page 1 - OPINION AND ORDER
636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves

me of my obligation to perform a de novo review, I retain the obligation to "make an

informed, final determination." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452,

454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328

F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a

standard of review in cases where no objections are filed. Ray v. Astrue, 2012 WL

1598239, *1 (D. Or. May 7, 2012).            Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear error on the face of the record[.]"

Fed. R. Civ. P. 72 advisory committee's note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535

U.S. 55, 64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative mandate,

the Advisory Committee Notes provide a reliable source of insight into the meaning

of' a federal rule). Having reviewed the file of this case, I find no clear error.

       THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Clarke's F&R

(doc. 28).

                       .-fl',._
                   5
       Dated this_ day of June 2019.




                                          Ann Aiken
                                  United States District Judge




Page 2 - OPINION AND ORDER
